Exhibit 5.1 February 16, 2017 Ultragenyx Pharmaceutical Inc. 60 Leveroni Court Novato, CA 94949 Re: Ultragenyx Pharmaceutical Inc.Registration Statement on Form S-8 Ladies and Gentlemen: We have examined the Registration Statement on Form S-8 (the “Registration Statement”), of Ultragenyx Pharmaceutical Inc., a Delaware corporation (the “Company”) filed with the Securities and Exchange Commission (the “Commission”) pursuant to the Securities Act of 1933, as amended (the “Securities Act”), in connection with the offering by the Company of up to (a) 1,855,725 shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”), issuable to eligible individuals under the Company’s 2014 Incentive Plan (as amended, the “2014 Plan”) and (b) 463,931 shares of Common Stock issuable to eligible individuals under the Company’s 2014 Employee Stock Purchase Plan (as amended, the “ESPP,” and together with the 2014 Plan, the “Plans”). We have examined the Plans and the originals, or photostatic or certified copies, of such records of the Company and certificates of officers of the Company and of public officials and such other documents as we have deemed relevant and necessary as the basis for the opinions set forth below.We have also made such other investigations as we have deemed relevant and necessary or appropriate in connection with the opinion hereinafter set forth.In our examination, we have assumed the genuineness of all signatures, the legal capacity and competency of all natural persons, the authenticity of all documents submitted to us as originals and the conformity to original documents of all documents submitted to us as copies.We have also assumed that there are no agreements or understandings between or among the Company and any participants in the Plans that would expand, modify or otherwise affect the terms of the Plans or the respective rights or obligations of the participants thereunder.Finally, we have assumed the accuracy of all other information provided to us by the Company during the course of our investigations, on which we have relied in issuing the opinion expressed below.
